Citation Nr: 0033683	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-03 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to waiver of recovery of an overpayment in the 
amount of $29,330.00 stemming from the overpayment of pension 
benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a September 1999 decision of Committee on 
Waivers and Compromises the Nashville, Tennessee, Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
denied waiver of recovery of the veteran's debt.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107).

The Board also notes that the veteran's statements include a 
disagreement with the creation and calculation of his debt.  
The United States Court of Appeals for Veterans Claims has 
held that where the validity of indebtedness is in dispute, a 
remand is required to enable VA to make a determination on 
the validity of the asserted debt prior to adjudication of a 
claim of entitlement to waiver or recovery of that debt.  
Schaper v. Derwinski, 1 Vet. App. 430 (1991).  This is a 
preliminary matter and must be resolved prior to 
consideration of entitlement to waiver of recovery of that 
debt.  Therefore, the veteran's claim of entitlement to 
waiver of recovery of a debt must be held in abeyance, 
pending the resolution of his disagreement with the creation 
and calculation of that debt.

The Board feels that a Paid-Due audit of the veteran's 
payment for the period during which the overpayment was 
created is needed.  The Board also feels that the veteran 
should be provided an opportunity to supply income 
information for that period as he has alleged that he and his 
spouse were not working during some of that period.

Accordingly, this case is REMANDED for the following:

1.  The RO should request that the 
veteran supply income information for the 
period from January 1, 1996, to the 
present.  The most helpful evidence would 
consist of copies of his completed income 
tax returns for the years from 1996 to 
the present.  The veteran should be asked 
again to verify his income as reported to 
VA in the income verification.  If the 
veteran feels those income figures are 
incorrect, he should be asked to supply 
evidence indicating his income for that 
period.

2.  The RO should issue a Paid-Due Audit 
of the veteran's pension payments for the 
period during which the overpayment was 
created.

3.  Following completion of the 
foregoing, the RO should review the issue 
on appeal, and address the issue of 
whether the veteran's debt was properly 
created and calculated.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded the applicable period of time 
within which to respond.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to obtain additional evidence 
and to ensure compliance with due process considerations..  
No inference should be drawn regarding the final disposition 
of this claim.  The veteran is hereby informed that failure 
to cooperate with any requested development may have an 
adverse effect upon his claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Veterans Appeals for 
additional development or other action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994); see also 38 U.S.C.A. § 5101 (West Supp. 2000) 
(Historical and Statutory Notes).  In addition, the VBA 
ADJUDICATION PROCEDURE MANUAL, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
 8.44-8.45, 38.02-38.03.




		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


